DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to Amendment
The Amendment filed on 07/05/2022 has been entered. 
Claims 1 and 12 are amended.
Claims 1-22 are pending of which claims 1 and 12 are independent claims.

Response to Arguments
The applicant's arguments filed on 07/05/2022 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 7, 12-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (Pub. No.: US 2008/0319999, hereinafter Simpson) in view of King (Pub. No.: US 2009/0024627).
Regarding claim 1: Simpson discloses A computational system comprising:
e. a risk database (King - [0038]: the access control rights may include policies that define how a particular requesting resource is to authenticate for initial access to the first stage and the first processing environment); 
(i) monitor resource requests by the user applications and, based thereon (Simpson - [0046]: The authentication of the requesting resource occurs within a first processing environment that handles and monitors first resources for the first stage of the project), generate a map of resource usage by each application, the map identifying dependent system resources requested by the applications and security controls that govern read/write access to such resources (Simpson - [0036]: the administrator may have initially defined the first stage and supplied mappings to subsequent stages for the first resources to transition to and supplied mappings from other stages that transition to the first stage. During the mapping phase, the administrator may also actively supply and define security by way of the defining and assigning the access control rights for the first stage. [0026]: The phrase “access control rights” refer to access permissions for one aspect of one resource with respect to another resource. So, an access control right may identify read access for a user (one resource) to access a file (another resource)); 
(ii) based on the map and the risk database, detect application events associated with risks (Simpson - [0037]: Policies are then acquired that are associated with or that define the access control rights. These policies are then dynamically and in real time enforced against the requesting resource within the first processing environment and for the first stage).
However, Simpson doesn’t explicitly teach but King discloses: 
a. a processor (King - Fig. 7, processors 702);
b. an operating system (King - [0067]: The disk 706 and/or memory 704 can store an operating system that controls and allocates resources of the computer 700);
c. a computer memory (King - Fig. 7, a memory 704);
d. a plurality of user applications (King -  [0038]: all the information assets exposed to sets of risks. [0030]: the asset data may describe database processes that rely on the electronic information resources. The database processes may include, for example, database applications);
 (iii) upon detection of an event corresponding to a risk, determine a set of resources vulnerable to the risk and, based thereon, take an action (King - [0053]: accessing a third set of data that concerns risks to which computer-supported information resources may be exposed and for which protection is to be managed. [0054]: accessing a fourth set of data that concerns automated responses available to apply upon determining that a computer-supported information resource has been subjected to a risk), wherein a resource is a physical or logical capability managed by the operating system (King - [0023]: “Electronic information resource”, as used herein, refers to an information resource pertaining to, or controlled by computers, or computer products and services. [0030]: the information resources may include, for example, database tables).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Simpson with King so that vulnerable resources can be determined and action is taken. The modification would have allowed the system to enhance security.
Regarding claim 2: Simpson as modified discloses wherein the action is issuing an alert to a supervisory node responsible for the determined set of resources (King - [0034]: If both a threat and a vulnerability exist at the same time for the same resource, then the risk analysis logic 140 may be able to raise an alarm concerning this situation. See also [0054]).
The reason for combine is similar to claim 1.
Regarding claim 4: Simpson as modified discloses wherein the system is an endpoint device (Simpson - [0020]: A “processing environment” refers to one or more physical processing devices organized within a local network).
Regarding claim 7: Simpson as modified discloses wherein the system is a server hosting user applications for multiple endpoint devices and users (Simpson - [0016]: A “resource” includes a user, content, a processing device, a node, a service, an application, a system).
Regarding claims 12-13, 15 and 18: Claims are directed to method claims and do not teach or further define over the limitations recited in claims 1-2, 4 and 7. Therefore, claims 12-13, 15 and 18 are also rejected for similar reasons set forth in claims 1-2, 4 and 7.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (Pub. No.: US 2008/0319999, hereinafter Simpson) in view of King (Pub. No.: US 2009/0024627) and Nachenberg et al. (Pub. No.: US 2018/0191770, hereinafter Nachenberg).
Regarding claims 3 and 14: Simpson as modified doesn’t explicitly teach but Nachenberg discloses wherein the action is updating a computational system-wide risk model (Nachenberg - [0086]: The security monitoring system 100 may update the risk model 140 and/or the action generator 160 to reflect the results of the testing).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Simpson and King with Nachenberg so that the risk model is updated. The modification would have allowed the system to have risk model to reflect the results of prior testing or detection. 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (Pub. No.: US 2008/0319999, hereinafter Simpson) in view of King (Pub. No.: US 2009/0024627) and KIM et al. (Pub . No .: US 2019/0378611, hereinafter KIM).
Regarding claims 5 and 16: Simpson as modified doesn’t explicitly teach but KIM discloses wherein the system includes an independent sensor associated with each of the user applications (KIM - [0054]: detect a user wearing a head-mounted electronic device using the gyro sensor 240B, the acceleration sensor 240E, the geomagnetic sensor 240P, the proximity sensor 240G, or the grip sensor 240F).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Simpson and King with KIM so that there are plurality of sensors used for different applications. The modification would have allowed the system to collect different application data. 

Claims 6, 10, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (Pub. No.: US 2008/0319999, hereinafter Simpson) in view of King (Pub. No.: US 2009/0024627) and Baldwin et al. (Patent Number: 5,971,597, hereinafter Baldwin).
Regarding claims 6 and 17: Simpson as modified doesn’t explicitly teach but Baldwin discloses wherein the system includes a single sensor responsible for all of the user applications (Baldwin - [Col. 4, Line 26-32]: Each multifunction sensor 12 will generally include sensors for detecting occupancy, ambient light level, and temperature, and can provide optimum cost/function design variations by using all three, any two, or any one of these three basic sensing functions, depending upon the user requirements/application).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Simpson and King with Baldwin so that a multi-function sensor is used to collect different application data. The modification would have allowed the system to use a single sensor for plural applications. 
Regarding claims 10 and 21: Simpson as modified doesn’t explicitly teach but Baldwin discloses wherein the system includes a single sensor responsible for all of the user applications (Baldwin - [Col. 4, Line 26-32]: Each multifunction sensor 12 will generally include sensors for detecting occupancy, ambient light level, and temperature, and can provide optimum cost/function design variations by using all three, any two, or any one of these three basic sensing functions, depending upon the user requirements/application).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Simpson and King with Baldwin so that a multi-function sensor is used to collect different application data. The modification would have allowed the system to use a single sensor for plural applications. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (Pub. No.: US 2008/0319999, hereinafter Simpson) in view of King (Pub. No.: US 2009/0024627) and Lee et al. (Pub . No.: US 2018/0288119, hereinafter Lee).
Regarding claims 8 and 19: Simpson as modified doesn’t explicitly teach but Lee discloses wherein the system includes an independent sensor associated with each of the user applications (Lee - [0079]: the service server may focus on processing high level composite models or events from multiple servers, devices, and/or sensors. [0073]: set of sensors monitoring the user's motion, gesture, facial expression, vital signs, biometric data, and other types of data collected from other, different types of sensors).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Simpson and King with Lee so that that there are plurality of sensors used for different applications. The modification would have allowed the system to collect different application data. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (Pub. No.: US 2008/0319999, hereinafter Simpson) in view of King (Pub. No.: US 2009/0024627), Lee et al. (Pub . No.: US 2018/0288119, hereinafter Lee) and Thomas et al. (Pub. No.: US 2017/0185438, hereinafter Thomas).
Regarding claims 9 and 20: Simpson as modified doesn’t explicitly teach but Thomas discloses wherein each of the user applications is hosted for multiple simultaneous user sessions (Thomas - [0018]: The virtual machine hosts an instance of an application that supports multiple simultaneous user sessions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Simpson and King and Lee with Thomas so that multiple simultaneous user sessions is supported. The modification would have allowed the system to allow multiple users share accessing to a single device (Thomas - [0018]). 

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (Pub. No.: US 2008/0319999, hereinafter Simpson) in view of King (Pub. No.: US 2009/0024627) and Buurman et al. (Pub. No.: US 2011/0213774).
Regarding claims 11 and 22: Simpson as modified doesn’t explicitly teach but Buurman discloses further comprising a vulnerability database, wherein the agent is further configured, upon detection of an application event associated with risk, to check the event against a minimum cut set of vulnerabilities stored in the vulnerabilities database (Buurman - [0012]: create smaller databases that have new searchable indexes from the larger database. However, these new searchable indexes are created using existing indices that are previously generated based on knowledge of the field in the original database resulting in an optimized database).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Simpson and King with Buurman so minimum set of table is used for searching. The modification would have allowed the system to searching the search database becomes faster and easier than searching the repository database (Buurman - [0012]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM et al. (Pub. No.: US 2013/0055387) - Apparatus and method for providing security information on background process
Liu et al. (Pub. No.: US 2020/0274777) - Method and system for priority-based dynamic provisioning of application services
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437